         CASE 0:20-cv-02505-JRT-HB Doc. 39 Filed 12/23/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

 LET THEM PLAY MN, JANE DOE 1,
 individually and as parent and guardian of
 Jane Doe 2 and John Roe 1, minors, JANE
 DOE 3, as parent and guardian of John
 Roe 2 and Jane Doe 4, minors, JANE DOE 5,            Civil No. 20-2505 (JRT/HB)
 and JOHN ROE 3, as parent and guardian
 of John Roe 4, a minor,

                                  Plaintiffs,

 v.
                                                                ORDER
 GOVERNOR TIM WALZ, in his official
 capacity, ATTORNEY GENERAL KEITH
 ELLISON, in his official capacity,
 COMMISSIONER JAN MALCOLM, in her
 official     capacity,     MINNESOTA
 DEPARTMENT            OF      HEALTH,
 COMMISSIONER ALICE ROBERTS-DAVIS, in
 her official capacity, and MINNESOTA
 DEPARTMENT OF ADMINISTRATION,

                               Defendants.


      Samuel W. Diehl and Ryan Wilson, CROSSCASTLE PA, 17118 64th Avenue
      North, Maple Grove, MN 55311, for plaintiffs.

      Elizabeth C. Kramer and Cicely R. Miltich, MINNESOTA ATTORNEY
      GENERAL’S OFFICE, 445 Minnesota Street, Suite 1100, Saint Paul, MN
      55101, for defendants.


      Plaintiffs previously filed a Motion for Preliminary Injunction, (Mot. Prelim. Inj. &

Expedited Disc., Dec. 12, 2020, Docket No. 9), which the Court denied, (Mem. Op. & Order,



                                            -1-
         CASE 0:20-cv-02505-JRT-HB Doc. 39 Filed 12/23/20 Page 2 of 2




Dec. 18, 2020, Docket No. 28.) Plaintiffs appealed the Court’s decision, (Notice of Appeal,

Dec. 19, 2020, Docket No. 29), thus conferring jurisdiction over the First Amendment

issues presented and decided with respect to this Motion to the Eighth Circuit, see 28

U.S.C. § 1292(a)(1). Plaintiffs have now filed a second Motion for Preliminary Injunction.

(Mot. Prelim Inj., Dec. 22, 2020, Docket No. 35.) However, as the second Motion involves

First Amendment issues “inextricably bound up with the [first] injunction decision,” 16

Wright & Miller, Federal Practice and Procedure § 3921.1 (3d ed.), only the Eighth Circuit

can exercise jurisdiction over these issues at this time, see Fogie v. THORN Americas, Inc.,

95 F.3d 645, 648 (8th Cir. 1996). Accordingly, absent a remand from the Circuit Court, the

Court does not currently have jurisdiction to consider Plaintiffs’ Motion.

                                        ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that, with respect to Plaintiffs’ First Amendment claim regarding public

gatherings, the Court will stay all proceedings and suspend all deadlines until a decision

is reached by the Eighth Circuit on the now-pending appeal of Plaintiffs’ first Motion for

Preliminary Injunction.




       DATED: December 23, 2020                   ______                     ______
       at Minneapolis, Minnesota.                        JOHN R. TUNHEIM
                                                             Chief Judge
                                                     United States District Court




                                            -2-
